EXHIBIT 10.4
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of March 10, 2011,
between GelTech Solutions, Inc., a Delaware corporation (the “Company”), and
Peter Cordani (the “Executive”).


WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented, or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s products, information
concerning proposed new products, market feasibility studies, proposed or
existing marketing techniques or plans (whether developed or produced by the
Company or by any other person or entity for the Company), other Confidential
Information, as defined in Section 8(a), and information about the Company’s
executives, officers, and directors, which necessarily will be communicated to
the Executive by reason of his employment by the Company; and


WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial,  significant, or key,
relationships with vendors, and Customers, as defined below, whether actual or
prospective; and


WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and for a reasonable time following the termination
of this Agreement; and


WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:


1.           Representations and Warranties.  The Executive hereby represents
and warrants to the Company that he (i) is not subject to any written
non-solicitation or non-competition agreement affecting his employment with the
Company (other than any prior agreement with the Company), (ii) is not subject
to any written confidentiality or nonuse/nondisclosure agreement affecting
his  employment with the Company (other than any prior agreement with the
Company), and (iii) has brought to the Company no trade secrets, confidential
business information, documents, or other personal property of a prior employer.


 
1

--------------------------------------------------------------------------------

 


     2.
Term of Employment.



(a)   Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period of three years commencing as of
the date of this Agreement (the “Term”).


(b)   Continuing Effect.  Notwithstanding any termination of this Agreement, at
the end of the Term or otherwise, the provisions of Sections 7 and 8 shall
remain in full force and effect and the provisions of Section 8 shall be binding
upon the legal representatives, successors and assigns of the
Executive.  Provided, however, if the Executive is terminated without Cause or
if he terminates his employment for Good Reason as those terms are defined in
Section 6(c), the provisions of Sections 7 and 8 shall not apply except for acts
occurring prior to the date of termination.


3.           Duties.


(a)   General Duties.  The Executive shall serve as the Chief Technology Officer
of the Company, with duties and responsibilities that are customary for such
executives. The Executive shall report to the Chief Executive Officer.  The
Executive shall also perform services for such subsidiaries of the Company as
may be necessary.  The Executive shall use his best efforts to perform his
duties and discharge his responsibilities pursuant to this Agreement
competently, carefully and faithfully. In determining whether or not the
Executive has used his best efforts hereunder, the Executive’s and the Company’s
delegation of authority and all surrounding circumstances shall be taken into
account and the best efforts of the Executive shall not be judged solely on the
Company’s earnings or other results of the Executive’s performance, except as
specifically provided to the contrary by this Agreement.


(b)   Devotion of Time.  Subject to the last sentence of this Section 3(b), the
Executive shall devote all of his time, attention and energies during normal
business hours (exclusive of periods of sickness and disability and of such
normal holiday and vacation periods as have been established by the Company) to
the affairs of the Company.  The Executive shall not enter the employ of or
serve as a consultant to, or in any way perform any services with or without
compensation to, any other persons, business, or organization, without the prior
consent of the Board of Directors of the Company (the “Board”).  Notwithstanding
the above, the Executive shall be permitted to devote a limited amount of his
time, without compensation, to professional, charitable or similar
organizations.


(c)   Location of Office. The Executive’s principal business office shall be at
the Company’s Jupiter, Florida offices.  However, the Executive’s job
responsibilities shall include all business travel necessary to the performance
of his job.


(d)   Adherence to Inside Information Policies.  The Executive acknowledges that
the Company is publicly-held and, as a result, has implemented inside
information policies designed to preclude its executives and those of its
subsidiaries from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Company, or any third party.  The Executive shall promptly
execute any agreements generally distributed by the Company to its employees
requiring such employees to abide by its inside information policies.


 
2

--------------------------------------------------------------------------------

 
 
4.           Compensation and Expenses.


(a)    Salary.  For the services of the Executive to be rendered under this
Agreement, the Company shall pay the Executive an annual salary of $150,000 (the
“Base Salary”).  Prior to the end of each 12-month period of the Term, the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
shall have the authority to increase the Executive’s Base Salary for the
succeeding 12-month period with target salaries of $200,000 for the 12-month
periods from the date of this agreement ending in 2012 and $225,000 in
2013.  Any increase of Base Salary shall be based on profitability, positive
cash flow or such other factors as the Compensation Committee deems important.


(b)   Discretionary Bonus.  Following the completion of each fiscal year of the
Term, the Compensation Committee shall have the discretion to award the
Executive a bonus based upon the Executive’s job performance, the Company’s
revenue growth, positive cash flow, net income before income taxes or other such
factors as the Compensation Committee deems important.  The target bonus shall
be $125,000 for 2011, $150,000 for 2012 and $175,000 for 2013.  The specific
criteria shall be set annually by the Compensation Committee.


 
(c)   Stock Options.  Under the 2007 Equity Incentive Plan, the Company has
granted the Executive 250,000 10-year non-qualified stock options exercisable at
$1.25 per share.  The options shall vest annually in three equal increments
subject to meeting certain budgeted revenue targets which shall be set by the
Compensation Committee and further subject to continued employment on each
applicable vesting date.  Exercisability of the options shall be subject to the
Executive executing and delivering the Company’s standard stock option
agreement.


(d)   Expenses.  In addition to any compensation received pursuant to this
Section 4, the Company will reimburse or advance funds to the Executive for all
reasonable travel, entertainment and miscellaneous expenses incurred in
connection with the performance of his duties under this Agreement, provided
that the Executive properly provides a written accounting of such expenses to
the Company in accordance with the Company’s practices.  Such reimbursement or
advances will be made in accordance with policies and procedures of the Company
in effect from time to time relating to reimbursement of, or advances to, its
executive officers.


 
3

--------------------------------------------------------------------------------

 
 
5.           Benefits.
 
(a)   Vacation.  For each 12-month period during the Term, the Executive shall
be entitled to four weeks of vacation without loss of compensation or other
benefits to which he is entitled under this Agreement, to be taken at such times
as the Executive may select and the affairs of the Company may permit.  All
vacation days must be used in the 12-month period and will not be carried over
to the next 12 month period.  Any unused vacation days will be forfeited without
compensation.  The Executive shall be entitled to a number of sick days each
year in amounts consistent with the Company’s policy for employees.
 
(b)   Employee Benefit Programs.  The Executive is entitled to participate in
any pension, 401(k), insurance or other employee benefit plan that is maintained
by the Company for its executives, including programs of life and medical
insurance and reimbursement of membership fees in professional organizations.
 
6.           Termination.
 
(a)   Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate upon the death or disability of the
Executive.  For purposes of this Section 6(a), “disability” shall mean (i)  the
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death, or last for a continuous period of not less than 12 months;
(ii) the Executive is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death, or last for
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three  months under an accident and
health plan covering employees of the Company; or (iii) the Executive is
determined to be totally disabled by the Social Security Administration.  Any
question as to the existence of a disability shall be determined by the written
opinion of the Executive’s regularly attending physician (or his guardian) (or
the Social Security Administration, where applicable). In the event that the
Executive’s employment is terminated by reason of Executive’s death or
disability, the Company shall pay the following to the Executive or his personal
representative: (i) any accrued but unpaid Base Salary for services rendered to
the date of termination, (ii) any accrued but unpaid expenses required to be
reimbursed under this Agreement, (iii) any earned but unpaid bonuses for any
prior period and his annual bonus prorated to date of termination (to the extent
the Board has set a formula and it can be calculated), and (iv) all stock
options, restricted stock and restricted stock units previously granted to the
Executive shall thereupon become fully vested, and the Executive or his legally
appointed guardian, as the case may be, shall have up to one year from the date
of termination to exercise all such previously granted options, provided that in
no event shall any option be exercisable beyond its term.  The Executive (or his
estate) shall receive the payments provided herein at such times he would have
received them if there was no death or disability.  Additionally, if the
Executive’s employment is terminated because of disability, the Executive shall
receive any benefits (except perquisites) to which the Executive may be entitled
pursuant to Section 5(b) hereof shall continue to be paid or provided by the
Company, as the case may be, for one year, subject to the terms of any
applicable plan or insurance contract and applicable law.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)   Termination by the Company for Cause or by the Executive Without Good
Reason.  The Company may terminate the Executive’s employment pursuant to the
terms of this Agreement at any time for Cause (as defined below) by giving the
Executive written notice of termination.  Such termination shall become
effective upon the giving of such notice.  Upon any such termination for Cause,
or in the event the Executive terminates his employment with the Company without
“Good Reason,” as defined below, then the Executive shall have no right to
compensation, or reimbursement under Section 4, or to participate in any
Executive benefit programs under Section 5, except as may otherwise be provided
for herein or by law, for any period subsequent to the effective date of
termination.  For purposes of this Agreement, “Cause” shall mean: (i) the
Executive is convicted of a felony or misdemeanor or commits a criminal act;
(ii) the Executive, in carrying out his duties hereunder, has acted with
ordinary negligence, gross negligence or intentional misconduct resulting, in
any case, in harm to the Company; (iii) the Executive misappropriates Company
funds or otherwise defrauds the Company; (iv) the Executive breaches his
fiduciary duty to the Company resulting in profit to him, directly or
indirectly; (v) the Executive materially breaches any agreement with the
Company; (vi) the Executive breaches any provision of Section 7 or Section 8;
(vii) the Executive becomes subject to a preliminary or permanent injunction
issued by a United States District Court enjoining the Executive from violating
any securities law administered or regulated by the Securities and Exchange
Commission; (viii) the Executive becomes subject to a cease and desist order or
other order issued by the Securities and Exchange Commission (the “SEC”) after
an opportunity for a hearing; (ix) the Executive has been found to have
committed any act or have failed to take any action, which results in the
Company’s common stock being delisted or not listed for trading on the
Over-the-Counter Bulletin Board or a national securities exchange, as
applicable; (x) the Company has been required to restate any of its financial
statements filed with the SEC as a result of misconduct of a nature which if a
lawsuit were brought by the SEC would result in the Executive being required to
clawback one or more bonus payments; (xi) the Executive refuses to carryout a
resolution adopted by the Company’s Board of Directors at a meeting in which the
Executive was offered a reasonable opportunity to argue that the resolution
should not be adopted; or (xii) the Executive suffers from alcoholism or drug
addiction or otherwise uses alcohol to excess or uses drugs in any form except
strictly in accordance with the recommendation of a physician or dentist.
 
(c)   Termination by the Company Without Cause or Termination by Executive for
Good Reason.  (i) The Executive may terminate this Agreement for Good Reason (as
defined below) or the Company may terminate this Agreement without Cause.  In
the event the Executive terminates this Agreement for Good Reason, or the
Company terminates the Executive without Cause, the Executive shall be entitled
to the following: (i) any accrued but unpaid Base Salary for services rendered
to the date of termination; (ii) an amount equal to 12 month’s Base
Salary;  (iii) any accrued but unpaid expenses required to be reimbursed under
this Agreement; (iv) any earned but unpaid bonuses, his annual bonus for the
current period shall be prorated to the date of termination (to the extent the
Board has set a formula and it can be calculated); and (v) all stock options,
restricted stock and restricted stock units previously granted to the Executive
shall thereupon become fully vested, and the Executive or his legally appointed
guardian, as the case may be, shall have up to one year from the date of
termination to exercise all such previously granted options, provided that in no
event shall any option be exercisable beyond its term.  The term “Good Reason”
shall mean: (i) a material diminution in the Executive’s authority, duties or
responsibilities (unless the Executive has agreed to such diminution); or (ii)
any other action or inaction that constitutes a material breach by the Company
under this Agreement.  Prior to the Executive terminating his employment with
the Company for Good Reason, Executive must provide written notice to the
Company, within 30 days following the initial existence of such condition, that
such Good Reason exists and setting forth in detail the grounds the Executive
believes constitutes Good Reason.  If the Company does not cure the condition(s)
constituting Good Reason within 30 days following receipt of such notice, then
the Executive’s employment shall be deemed terminated for Good Reason.  The
Executive (or his estate) shall receive the payments provided herein at such
times he would have received them if there was no termination.
 
 
5

--------------------------------------------------------------------------------

 
 
7.           Non-Competition Agreement.


(a)   Competition with the Company.  Until termination of his employment and for
a period of one year commencing on the date of termination, the Executive
(individually or in association with, or as a shareholder, director, officer,
consultant, employee, partner, joint venturer, member, or otherwise, of or
through any person, firm, corporation, partnership, association or other entity)
shall not, directly or indirectly, compete with the Company (which for the
purpose of this Agreement also includes any of its subsidiaries or affiliates)
by acting as an officer (or comparable position) of, owning an interest in, or
providing services to any entity within any metropolitan area in the United
States or other country in which the Company was actually engaged in business as
of the time of termination of employment or where the Company reasonably
expected to engage in business within three months of the date of termination of
employment.  For purposes of this Agreement, the term “compete with the Company”
shall refer to any business activity in which the Company was engaged as of the
termination of the Executive’s employment or reasonably expected to engage in
within three months of termination of employment; provided, however, the
foregoing shall not prevent the Executive from (i) accepting employment with an
enterprise engaged in two or more lines of business, one of which is the same or
similar to the Company’s business (the “Prohibited Business”) if the Executive’s
employment is totally unrelated to the Prohibited Business, (ii) competing in a
country where as of the time of the alleged violation the Company has ceased
engaging in business, or (iii) competing in a line of business which as of the
time of the alleged violation the Company has either ceased engaging in or
publicly announced or disclosed that it intends to cease engaging in; provided,
further, the foregoing shall not prohibit the Executive from owning up to five
percent of the securities of any publicly-traded enterprise provided as long as
the Executive is not a director, officer, consultant, employee, partner, joint
venturer, manager, or member of, or to such enterprise, or otherwise compensated
for services rendered thereby.


(b)   Solicitation of Customers.  During the periods in which the provisions of
Section 7(a) shall be in effect, the Executive, directly or indirectly, will not
seek nor accept Prohibited Business from any Customer (as defined below) on
behalf of any enterprise or business other than the Company, refer Prohibited
Business from any Customer to any enterprise or business other than the Company
or receive commissions based on sales or otherwise relating to the Prohibited
Business from any Customer, or any enterprise or business other than the
Company.  For purposes of this Agreement, the term “Customer” means any person,
firm, corporation, partnership, limited liability company, association or other
entity to which the Company or any of its affiliates sold or provided goods or
services during the 24-month period prior to the time at which any determination
is required to be made as to whether any such person, firm, corporation,
partnership, limited liability company, association or other entity is a
Customer, or who or which was approached by or who or which has approached an
employee of the Company for the purpose of soliciting business from the Company
or the third party, as the case may be.


 
6

--------------------------------------------------------------------------------

 
 
(c)   Solicitation of Employees. During the period in which the provisions of
Section 7(a) and (b) shall be in effect, the Executive agrees that he shall not,
directly or indirectly, request, recommend or advise any employee of the Company
to terminate his or her employment with the Company, or solicit for employment
or recommend to any third party the solicitation for employment of any person
who, at the time of such solicitation, is employed by the Company or any of its
subsidiaries and affiliates.


(d)   No Payment. The Executive acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of his
undertakings in this Section 7, and confirms he has received adequate
consideration for such undertakings.


(e)   References.  References to the Company in this Section 7 shall include the
Company’s subsidiaries and affiliates.


8.           Non-Disclosure of Confidential Information.
 
(a)   Confidential Information. For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, trade secrets, processes,
policies, procedures, techniques, designs, drawings, know-how, show-how,
technical information, specifications, computer software and source code,
information and data relating to the development, research, testing, costs,
marketing, and uses of the Products (as defined herein), the Company’s budgets
and strategic plans, and the identity and special needs of Customers, vendors,
and suppliers, subjects and databases, data, and all technology relating to the
Company’s businesses, systems, methods of operation, and Customer lists,
Customer information, solicitation leads, marketing and advertising materials,
methods and manuals and forms, all of which pertain to the activities or
operations of the Company, the names, home addresses and all telephone numbers
and e-mail addresses of the Company’s directors, employees, officers,
executives, former executives, Customers and former Customers. In addition,
Confidential Information also includes Customers and the identity of and
telephone numbers, e-mail addresses and other addresses of executives or agents
of Customers who are the persons with whom the Company’s executives, officers,
employees, and agents communicate in the ordinary course of
business.  Confidential Information also includes, without limitation,
Confidential Information received from the Company’s subsidiaries and
affiliates.  For purposes of this Agreement, the following will not constitute
Confidential Information (i) information which is or subsequently becomes
generally available to the public through no act or fault of the Executive, (ii)
information set forth in the written records of the Executive prior to
disclosure to the Executive by or on behalf of the Company which information is
given to the Company in writing as of or prior to the date of this Agreement,
and (iii) information which is lawfully obtained by the Executive in writing
from a third party (excluding any affiliates of the Executive) who lawfully
acquired the confidential information and who did not acquire such confidential
information or trade secret, directly or indirectly, from the Executive or the
Company or its subsidiaries or affiliates and who has not breached any duty of
confidentiality. As used herein, the term “Products” shall include all products
offered for sale and marketed by the Company during the Term and any other
products which the Company has taken concrete steps to offer for sale, but has
not yet commenced marketing, during or prior to the Term.  Products also include
any products disclosed in the Company’s latest Form 10-K and/or Form S-1 or S-3
(or successor form) filed with the SEC.


 
7

--------------------------------------------------------------------------------

 
 
(b)   Legitimate Business Interests.  The Executive recognizes that the Company
has legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests.  These legitimate business interests
include, but are not limited to (i) trade secrets, (ii) valuable confidential
business, technical, and/or professional information that otherwise may not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key, relationships with specific
prospective or existing Customers, vendors or suppliers; (iv) Customer goodwill
associated with the Company’s business; and (v) specialized training relating to
the Company’s technology, Products, methods, operations and procedures.


(c)   Confidentiality. Following termination of employment, the Confidential
Information shall be held by the Executive in the strictest confidence and shall
not, without the prior express written consent of the Company, be disclosed to
any person other than in connection with the Executive’s employment by the
Company.  The Executive further acknowledges that such Confidential Information
as is acquired and used by the Company or its subsidiaries or affiliates is a
special, valuable and unique asset.  The Executive shall exercise all due and
diligent precautions to protect the integrity of the Company’s Confidential
Information and to keep it confidential whether it is in written form, on
electronic media, oral, or otherwise.  The Executive shall not copy any
Confidential Information except to the extent necessary to his employment nor
remove any Confidential Information or copies thereof from the Company’s
premises except to the extent necessary to his employment and then only with the
authorization of an officer of the Company (excluding the Executive).  All
records, files, materials and other Confidential Information obtained by the
Executive in the course of his employment with the Company are confidential and
proprietary and shall remain the exclusive property of the Company, its
Customers, or subjects, as the case may be.  The Executive shall not, except in
connection with and as required by his performance of his duties under this
Agreement, for any reason use for his own benefit or the benefit of any person
or entity with which he may be associated or disclose any such Confidential
Information to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever without the prior express written consent of an
executive officer of the Company (excluding the Executive).


 
8

--------------------------------------------------------------------------------

 
 
9.           Equitable Relief.


(a)    The Company and the Executive recognize that the services to be rendered
under this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board, shall leave his employment for any reason and take any
action in violation of Section 7 and/or Section 8, the Company shall be entitled
to institute and prosecute proceedings in any court of competent jurisdiction
referred to in Section 9(b) below, to enjoin the Executive from breaching the
provisions of Section 7 and/or Section 8.  In such action, the Company shall not
be required to plead or prove irreparable harm or lack of an adequate remedy at
law or post a bond or any security.


(b)    Any action must be commenced in Palm Beach County, Florida.  The
Executive and the Company irrevocably and unconditionally submit to the
exclusive jurisdiction of such courts and agree to take any and all future
action necessary to submit to the jurisdiction of such courts.  The Executive
and the Company irrevocably waive any objection that they now have or hereafter
may have to the laying of venue of any suit, action or proceeding brought in any
such court and further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient
forum.  Final judgment against the Executive or the Company in any such suit
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment, a certified or true copy of which shall be conclusive evidence of the
fact and the amount of any liability of the Executive or the Company therein
described, or by appropriate proceedings under any applicable treaty or
otherwise.


10.           Conflicts of Interest.  While employed by the Company, the
Executive shall not, unless approved by the Compensation Committee of the Board,
directly or indirectly:


(a)   participate as an individual in any way in the benefits of transactions
with any of the Company’s suppliers, vendors, Customers, or subjects, including,
without limitation, having a financial interest in the Company’s suppliers,
vendors, Customers, or subjects, or making loans to, or receiving loans, from,
the Company’s suppliers, vendors, Customers, or subjects;
 
(b)   realize a personal gain or advantage from a transaction in which the
Company has an interest or use information obtained in connection with the
Executive’s employment with the Company for the Executive’s personal advantage
or gain; or


(c)   accept any offer to serve as an officer, director, partner, consultant,
manager with, or to be employed in a professional, medical, technical, or
managerial capacity by, a person or entity which does business with the Company.


 
9

--------------------------------------------------------------------------------

 
 
11.           Inventions, Ideas, Processes, and Designs.  All inventions, ideas,
processes, programs, software, and designs (including all improvements) (i)
conceived or made by the Executive during the course of his  employment with the
Company (whether or not actually conceived during regular business hours) and
for a period of six months subsequent to the termination (whether by expiration
of the Term or otherwise) of such employment with the Company and (ii) related
to the business of the Company, shall be disclosed in writing promptly to the
Company and shall be the sole and exclusive property of the Company.  An
invention, idea, process, program, software, or design including an improvement)
shall be deemed related to the business of the Company if (a) it was made with
the Company’s funds, personnel, equipment, supplies, facilities, or Confidential
Information, (b) results from work performed by the Executive for the Company,
or (c) pertains to the current business or demonstrably anticipated research or
development work of the Company.  The Executive shall cooperate with the Company
and its attorneys in the preparation of patent and copyright applications for
such developments and, upon request, shall promptly assign all such inventions,
ideas, processes, and designs to the Company.  The decision to file for patent
or copyright protection or to maintain such development as a trade secret, or
otherwise, shall be in the sole discretion of the Company, and the Executive
shall be bound by such decision.  If applicable, the Executive shall provide as
a schedule to this Employment Agreement, a complete list of all inventions,
ideas, processes, and designs, if any, patented or unpatented, copyrighted or
otherwise, or non-copyrighted, including a brief description, which he made or
conceived prior to his  employment with the Company and which therefore are
excluded from the scope of this Agreement. References to the Company in this
Section shall include the Company, its subsidiaries and affiliates.


12.           Indebtedness.  If, during the course of the Executive’s employment
under this Agreement, the Executive becomes indebted to the Company for any
reason, the Company may, if it so elects, set off any sum due to the Company
from the Executive and collect any remaining balance from the Executive unless
the Executive has entered into a written agreement with the Company.


13.           Assignability.  The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company, provided that such successor or assign shall acquire
all or substantially all of the securities or assets and business of the
Company.  The Executive’s obligations hereunder may not be assigned or alienated
and any attempt to do so by the Executive will be void.


14.           Severability.


(a)    The Executive expressly agrees that the character, duration and
geographical scope of the non-competition provisions set forth in this Agreement
are reasonable in light of the circumstances as they exist on the date
hereof.  Should a decision, however, be made at a later date by a court of
competent jurisdiction that the character, duration or geographical scope of
such provisions is unreasonable, then it is the intention and the agreement of
the Executive and the Company that this Agreement shall be construed by the
court in such a manner as to impose only those restrictions on the Executive’s
conduct that are reasonable in the light of the circumstances and as are
necessary to assure to the Company the benefits of this Agreement.  If, in any
judicial proceeding, a court shall refuse to enforce all of the separate
covenants deemed included herein because taken together they are more extensive
than necessary to assure to the Company the intended benefits of this Agreement,
it is expressly understood and agreed by the parties hereto that the provisions
of this Agreement that, if eliminated, would permit the remaining separate
provisions to be enforced in such proceeding shall be deemed eliminated, for the
purposes of such proceeding, from this Agreement.


(b)     If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.


 
10

--------------------------------------------------------------------------------

 
 
15.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar receipted delivery, or next business day delivery, or by facsimile or
e-mail delivery (in which event a copy shall immediately be sent by FedEx or
similar receipted delivery), as follows:


To the Company:                                                 GelTech
Solutions, Inc.
1460 Park Lane South, Suite 1
Jupiter, FL 33458
Email: mcordani@geltechsolutions.com
Facsimile:  (561) 427-6182


With a Copy to:                                                    Harris Cramer
LLP
3507 Kyoto Gardens Drive
Suite 320
Palm Beach Gardens, FL  33410
Email: mharris@harriscramer.com
Facsimile (561) 659-0701
Attention:  Michael D. Harris, Esq.


To the Executive:                                                 Peter Cordani
GelTech Solutions, Inc.
460 Park Lane South, Suite 1
Jupiter, FL 33458
Email:  pcordani@geltechsolutions.com
Facsimile:  (561) 427-6182


or to such other address or facsimile number, as either of them, by notice to
the other may designate from time to time.  The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.


16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


17.           Attorneys’ Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and expenses (including such fees and costs
on appeal).


 
11

--------------------------------------------------------------------------------

 
 
18.           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided therein or performance
shall be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.


19.           Entire Agreement.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.


20.           Additional Documents.  The parties hereto shall execute such
additional instruments as may be reasonably required by their counsel in order
to carry out the purpose and intent of this Agreement and to fulfill the
obligations of the parties hereunder.


21.           Section and Paragraph Headings.  The section and paragraph
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.


22.           Arbitration.  Except for a claim for equitable relief, any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
parties are unable to resolve by mutual agreement, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in Palm Beach County, Florida (unless the parties agree in writing
to a different location), before one arbitrator in accordance with the rules of
the American Arbitration Association then in effect.  In any such arbitration
proceeding the parties agree to provide all discovery deemed necessary by the
arbitrator.  The decision and award made by the arbitrator shall be final,
binding and conclusive on all parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof.


23.           Sarbanes-Oxley Act of 2002.


(a) In the event the Executive or the Company is the subject of an investigation
(whether criminal, civil, or administrative) involving possible violations of
the United States federal securities laws by the Executive, the Compensation
Committee or the Board may, in its sole discretion, direct the Company to
withhold any and all payments to the Executive (whether compensation or
otherwise) which would have otherwise been made pursuant to this Agreement or
otherwise would have been paid or payable by the Company, which the Compensation
Committee or the Board believes, in its sole discretion, may or could be
considered an “extraordinary payment” and therefore at risk and potentially
subject to, the provisions of Section 1103 of the Sarbanes-Oxley Act of 2002
(“SOX”) (including, but not limited to, any severance payments made to the
Executive upon termination of employment).  The withholding of any payment shall
be until such time as the investigation is concluded, without charges having
been brought or until the successful conclusion of any legal proceedings brought
in connection with such amounts as directed by the Compensation Committee or the
Board to be withheld with or without the accruing of interest (and if with
interest the rate thereof).  Except by an admission of wrongdoing or the final
adjudication by a court or administrative agency finding the Executive liable
for or guilty of violating any of the federal securities laws, rules or
regulations, the Compensation Committee or the Board shall pay to the Executive
such compensation or other payments.  Notwithstanding the exclusion caused by
the first clause of the prior sentence, the Executive shall receive such
payments if provided for by a court or other administrative order.


 
12

--------------------------------------------------------------------------------

 
 
(b)    In the event that the Company restates any financial statements which
have been contained in reports or registration statements filed with the SEC,
and the restatement of the prior financial statements is as the result of
material noncompliance with any financial reporting requirement under the
securities laws, the Executive hereby acknowledges that the Company shall
recover from the Executive (i) incentive based compensation (including stock
options) awarded during the three year period preceding the date on which the
Company is required to prepare the restatement (ii) in excess of what would have
been paid the Executive under the restatement.  Any rules passed by the
Securities and Exchange Commission under Section 10D of the Securities Exchange
Act of 1934 (added by Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act) shall be incorporated in this Agreement to the extent
applicable. The Executive agrees to reimburse the Company for any bonuses
received and/or profits realized from the sale of the Company’s securities
(including the cash received from exercise of any options (or other awards of
stock rights) during the 12-month period following the first public issuance or
filing with the SEC of the report or registration statement (whichever comes
first) containing the financial information required to be restated.  Provided,
however, this Section shall not impose any liability on the Executive beyond any
liability that is imposed under Section 304 of SOX.


(c)     Notwithstanding the last sentence of Section 23(b), if the Company’s
common stock is listed on a national securities exchange and such exchange
adopts rules requiring clawbacks beyond what Section 304 of SOX requires, such
rules shall be incorporated in this Agreement to the extent applicable and the
Executive shall comply with such rules, including but not limited to executing
any amendment to this Agreement.


24.           Section 409A.


(a)     Notwithstanding anything to the contrary contained in this Agreement, if
at the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20% additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Executive’s separation from service, or (ii) the
Executive’s death (the “Six Month Delay Rule”).


 
13

--------------------------------------------------------------------------------

 
 
(b)    For purposes of this Section 24, amounts payable under the Agreement
should not be considered a deferral of compensation subject to Section 409A to
the extent provided in Treasury Regulation Section 1.409A-1(b)(4) (i.e.,
short-term deferrals), Treasury Regulation Section 1.409A-1(b)(9) (i.e.,
separation pay plans, including the exception under subparagraph (iii)), and
other applicable provisions of Treasury Regulations Sections 1.409A-1 through
A-6.


(c)    To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.


(d)     To the extent that the Six Month Delay Rule applies to the provision of
benefits (including, but not limited to, life insurance and medical insurance),
such benefit coverage shall nonetheless be provided to the Executive during the
first six months following his separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage. The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the sixth month anniversary of the Executive’s separation from
service. For purposes of this subparagraph, “Monthly Cost” means the minimum
dollar amount which, if paid by the Executive on a monthly basis in advance,
results in the Executive not being required to recognize any federal income tax
on receipt of the benefit coverage during the Six Month Period.


(e)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.


(f)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.
 
Signature Page To Follow
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.
 
 

    GelTech Solutions, Inc.            
 
 
By:
          Michael Cordani, Chief Executive Officer                 Executive:  
                          Peter Cordani, Chief Technology Officer  

 
 
15